393 U.S. 1012
89 S.Ct. 617
21 L.Ed.2d 558
John L. SULLIVAN, Tax Commissioner of the State of  Connecticut, et al., appellants,v.UNITED STATES et al.
No. 610.
Supreme Court of the United States
January 13, 1969

1
Robert K. Killian, Atty. Gen. of Connecticut, and F. Michael Ahern, Ralph G. Murphy and Richard A. Gitlin, Asst. Attys. Gen., for appellants.


2
Solicitor General Griswold, for the United States.


3
MacDonald Gallion, Atty. Gen., and Willard W. Livingston, for the State of Alabama, as amicus curiae.


4
Duke W. Dunbar, Atty. Gen., and Aurel M. Kelly, Asst. Atty. Gen., for the State of Colorado, as amicus curiae.


5
Arthur K. Bolton, Atty. Gen., and William L. Harper, Asst. Atty. Gen., for the State of Georgia, as amicus curiae.


6
John B. Breckinridge, Atty. Gen., and William F. Riley, Asst. Atty. Gen., for the State of Kentucky, as amicus curiae.


7
James S. Erwin, Atty. Gen., and John R. Doyle, Asst. Atty. Gen., for the State of Maine, as amicus curiae.


8
Francis B. Burch, Atty. Gen., and Jon. F. Oster, Asst. Atty. Gen., for the State of Maryland, as amicus curiae.


9
Elliot L. Richardson, Atty. Gen., and Alan J. Dimond, Asst. Atty. Gen., for the State of Massachusetts, as amicus curiae.


10
Frank J. Kelley, Atty. Gen., and Maurice Barbour, Asst. Atty. Gen., for the State of Michigan, as amicus curiae.


11
Douglas M. Head, Atty. Gen., for the State of Minnesota, as amicus curiae.


12
Norman H. Anderson, Atty. Gen., and Walter W. Nowotny, Jr., Asst. Atty. Gen., for the State of Missouri, as amicus curiae.


13
Ralph H. Gillan, Atty. Gen., for the State of Nebraska, as amicus curiae.


14
Harvey Dickerson, Atty. Gen., for the State of Nevada, as amicus curiae.


15
Thomas Wade Bruton, Atty. Gen., and Robert L. Gunn, Asst. Atty. Gen., for the State of North Carolina, as amicus curiae.


16
William C. Sennett, Atty. Gen., and Edward T. Baker, Deputy Atty. Gen., for the State of Pennsylvania, as amicus curiae.


17
Crawford C. Martin, Atty. Gen. of Texas, Nola White, First Asst. Atty. Gen., Kerns B. Taylor, Asst. Atty. Gen., and A. J. Carubbi, Jr., Executive Asst. Atty. Gen., for the State of Texas, as amicus curiae.


18
Robert Y. Button, Atty. Gen., and M. Harris Parker, Asst. Atty. Gen., for the State of Virginia, as amicus curiae.


19
James Barrett, Atty. Gen., for the State of Wyoming, as amicus curiae.


20
It this case probable jurisdiction noted and case placed on the summary calendar.